IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-74,358-02

                       IN RE JOHN EARNEST COLLIER, JR., Relator

                    ON APPLICATION FOR A WRIT OF MANDAMUS
                   CAUSE NO. 19,687 IN THE 258TH DISTRICT COURT
                                FROM POLK COUNTY

       Per curiam.
                                           OPINION

       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he attempted to file an application for a writ of

habeas corpus in the 258th District Court of Polk County but that the District Clerk of Polk County

is not filing it. The mandamus application was abated for a response from Clerk, which has been

provided along with a copy of the application in question and correspondence mailed to Relator.

       After a review of this record, it appears that the writ application should be accepted and filed.

See Stanley v. Bell County Dist. Clerk, 389 S.W.3d 374 (Tex. Crim. App. 2012). Mandamus relief

is conditionally granted. Respondent, the District Clerk of Polk County, is directed to comply with

this opinion by accepting Relator’s writ application and filing it in accordance with Article 11.07 of

the Code of Criminal Procedure. The writ of mandamus will issue only in the event Respondent fails

to comply.

Delivered:     June 5, 2013
Do not publish